United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      November 17, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-10561



                             GREGORY D. ROWE,

                                                     Plaintiff-Appellant,

                                   versus

                             KELVIN BLANTON,

                                                       Defendant-Appellee.



            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:04-CV-179-A


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Gregory D. Rowe moves this court for leave to proceed in

forma pauperis (“IFP”) in this appeal from the district court's

dismissal of Rowe's discrimination suit brought pursuant to Title

II of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12132 et seq.    The district court dismissed the suit for failure

to prosecute when Rowe failed to pay the filing fee after the court

determined that Rowe should not be granted IFP status.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
              Rowe’s motion for IFP and appellate brief fail to address

the district court’s rationale for dismissing the suit.                Although

this court liberally construes pro se briefs, see Haines v. Kerner,

404 U.S. 519,    520   (1972),   even   pro    se   litigants   must   brief

arguments in order to preserve them.               Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).          By failing to discuss the district

court’s rationale for dismissing his complaint, Rowe has abandoned

the issue, and it is the same as if he had not appealed the

judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).

              Because Rowe has failed to demonstrate that he will raise

a nonfrivolous issue on appeal, his motion to proceed IFP is

denied.      See FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d 562,

586 (5th Cir. 1982).         Rowe’s motion for appointment of counsel is

also denied.         The appeal is without merit and is dismissed as

frivolous.      See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

              MOTION FOR IFP DENIED; MOTION FOR APPOINTMENT OF COUNSEL

DENIED; APPEAL DISMISSED.




                                        2